Citation Nr: 0730531	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  07-15 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for left knee 
arthritis, claimed as secondary to service-connected 
disabilities involving fractures of the left and right tibia 
and fibula.  

2.  Entitlement to service connection for right knee 
arthritis, claimed as secondary to service-connected 
disabilities involving fractures the left and right tibia and 
fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran had active service from December 1976 to December 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied entitlement to service 
connection for left and right knee arthritis, both claimed as 
secondary to service-connected disabilities involving 
fractures of the left and right tibia and fibula.  

On his May 2007 substantive appeal to the Board (VA Form 9), 
the veteran indicated that he wished to testify before a 
Veterans Law Judge at a Travel Board hearing at the RO.  In 
June 2007, the veteran was notified that he was scheduled to 
testify before a Veterans Law Judge at a Travel Board hearing 
in August 2007.  



FINDING OF FACT

In August 2007, prior to the promulgation of a decision in 
the appeal, the veteran submitted a written statement on a VA 
Form 21-4138, withdrawing his appeal as to the issues of 
entitlement to service connection for left and right knee 
arthritis.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran on the issues of entitlement to service connection 
for left and right knee arthritis, claimed as secondary to 
service-connected disabilities involving fractures of the 
left and right tibia and fibula, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R.§§ 20.202, 20.204 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2007).

The veteran filed a substantive appeal (VA Form 9) in May 
2007 with respect to service connection for left and right 
knee arthritis, claimed as secondary to his service-connected 
disabilities involving fractures of his left and right tibia 
and fibula.  The veteran also indicated that he wished to 
have a hearing before a Veterans Law Judge at a Travel Board 
hearing at the RO.  In August 2007, the veteran submitted a 
statement on VA Form 21-4138 indicating that he wished to 
withdraw his appeal as to all pending issues, i.e. 
entitlement to service connection for left and right knee 
arthritis, but that he requested the right to reopen his 
claims with new evidence.  

As the veteran has withdrawn his appeal as to the issues of 
entitlement to service connection for left and right knee 
arthritis, there remain no allegations of error of fact or 
law for appellate consideration on these issues.  The Board 
finds the veteran has also effectively withdrawn his request 
for a Travel Board hearing.  Therefore, the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to entitlement to 
service connection for left and right knee arthritis, and 
these issues are dismissed without prejudice.






ORDER

The appeal as to the issues of entitlement to service 
connection for left and right knee arthritis, claimed as 
secondary to service-connected disabilities involving 
fracture of the left and right tibia and fibula, is 
dismissed.  



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


